CHANDLER, Chief Judge
(dissenting).
I am compelled to respectfully dissent from the majority opinion because it departs from an important principle of long standing which governs review of administrative orders. A reviewing court is strictly limited to a determination of whether an order of the Commission lies within the scope of its statutory authority, is based upon adequate findings and is supported by substantial evidence. Carolina Scenic Coach Lines v. United States, D.C.W.D.N.C.1944, 56 F.Supp. 801, affirmed 323 U.S. 678, 65 S.Ct. 277, 89 L.Ed. 550; McLean Trucking Co. v. United States, 321 U.S. 67, 64 S.Ct. 370, 88 L.Ed. 544; State Corporation Commission of Kan. v. United States, D.C.Kan.1954, 128 F.Supp. 646; Newtex S.S. Corp. v. United States, D.C.S.D.N.Y.1952, 107 F.Supp. 388, affirmed 344 U.S. 901, 73 S.Ct. 285, 97 L.Ed. 696; Houff Transfer v. United States, D.C.W.D.Va.1952, *266105 F.Supp. 851. The rule has also been couched in the following language:'
“The judicial function is exhausted when there is found to be a rational basis for the conclusions approved by the administrative body.” Mississippi Valley Barge Line Co. v. United States, 292 U.S. 282, 54 S.Ct. 692, 694, 78 L.Ed. 1260; Rochester Telephone Corp. v. United States, 307 U.S. 125, 59 S.Ct. 754, 83 L.Ed. 1147.
This court does not have the power to set aside an order of the Commission or substitute its judgment for that of the Commission merely because the court might doubt the wisdom of the administrative decision or feel that some other action should have been taken. See Interstate Commerce Commission v. Illinois Central Railroad Co., 215 U.S. 452, 30 S.Ct. 155, 54 L.Ed. 280; Bass v. United States, D.C.W.D.Va.1958, 163 F.Supp. 1, affirmed 358 U.S. 333, 79 S.Ct. 351, 3 L.Ed.2d 350; United States v. Pierce Auto Freight Lines, Inc., 327 U.S. 515, 66 S.Ct. 687, 698, 90 L.Ed. 821. In the latter case, the Supreme Court had this to say regarding the function of a reviewing court:
“It is limited to ascertaining whether there'is warrant in the law and the facts' for what the Commission has done.' Unless in some specific respect there has been prejudicial departure from requirements of the law or abuse of the Commission’s discretion, the reviewing court is without authority to intervene. It cannot substitute its own view concerning what should be done, whether with reference to competitive considerations or others, for the' Commission’s judgment upon matters committed to its determination if that has support in the record and the applicable law.” (Emphasis supplied.)
The majority opinion admits that the record as a whole “may * * * conceivably” support the decision of the Commission. In that event, it appears that the majority is remanding these proceedings principally on the ground that the Commission abused its discretion in (1) denying plaintiffs’ petition for reconsideration and reopening to consider newly discovered evidence (the Kroll studies) and (2) denying various petitions of other parties to reopen these proceedings and consolidate them with Docket 31874, and on the further ground that there has been a change in conditions occasioned by certain voluntary rate reductions in the South.
The wide discretion of the Commission with regard to rehearing, reconsideration, reopening and consolidation precludes a reviewing court from interference with the Commission’s action on such matters unless this discretion is clearly abused. See United States v. Pierce Auto Freight Lines, Inc., supra; Interstate Commerce Commission v. Jersey City, 322 U.S. 503, 64 S.Ct. 1129, 88 L.Ed. 1420; Monumental Motor Tours v. United States, D.C.Md.1953, 110 F.Supp. 929.
The Kroll studies are concerned with movement of grain, which was only one of the factors considered by the Commission in reaching its decision, and there was other evidence relating to movement before the Commission when its report and order were issued. These studies were already before the Commission in Docket 31874 and it was surely in a better position to determine whether this evidence was of sufficient weight or importance to warrant reopening of the instant proceedings than is this court. I therefore fail to see an abuse of discretion on the part of the Commission in the denial of plaintiffs’ petition.
As to the refusal of the Commission to reopen and consolidate these proceedings with those of Docket 31874, the Commission was familiar with both and with the grain rate structure as a whole and therefore better able than this court to determine whether that action should have been taken.
The contentions of the parties relative to a change of conditions or stale record do not appear to have been directly pre*267sented to or urged before the Commission, but were raised for the first time in this court. It is well settled that this court as a court of review cannot properly consider matters which were not presented to the Commission for its determination. See United States v. L. A. Tucker Truck Lines, 344 U.S. 33, 73 S.Ct. 67, 97 L.Ed. 54; United States v. Capital Transit Co., 338 U.S. 286, 70 S.Ct. 115, 94 L.Ed. 93; McGraw Electric Co. v. United States, D.C.E.D.Mo.1954, 120 F.Supp. 354, affirmed 348 U.S. 804, 75 S.Ct. 45, 99 L.Ed. 635. Allegations as to a “change of conditions” or “stale record” have often been heard since the decision of the Supreme Court in Atchison, Topeka & Santa Fe Ry. Co. v. United States, 284 U.S. 248, 52 S.Ct. 146, 149, 76 L.Ed. 273, but they have just as often been rejected by the courts. The change of conditions relied upon by the parties hereto is not of such magnitude as to require remand of these proceedings.
The following statement by the Supreme Court in Interstate Commerce Commission v. Jersey City, supra, is particularly applicable to the situation here involved and to the considerations upon which the majority bases its decision to remand [322 U.S. 503, 64 S.Ct. 1134]:
“One of the grounds of resistance to administrative orders throughout federal experience with the administrative process has been the claims of private litigants to be entitled to rehearings to bring the record up to date and meanwhile to stall the enforcement of the administrative order. Administrative consideration of evidence — particularly where the evidence is taken by an examiner, his report submitted to the parties, and a hearing held on their exceptions to it — always creates a gap between the time the record is closed and the time the administrative decision is promulgated. This is especially true if the issues are difficult, the evidence intricate, and the consideration of the case deliberate and careful. If upon the coming down of the order litigants might demand rehearings as a matter of law because some new circumstance has arisen, some new trend has been observed or some new fact discovered, there would be little hope that the administrative process could ever be consummated in an order that would not be subject to reopening. It has been almost a rule of necessity that rehearings were not matters of right, but were pleas to discretion. And likewise it has been considered that the discretion to be invoked was that of the body making the order, and not that of a reviewing body.
“Only once in the history of administrative law has this Court reversed a Commission for refusing to grant a rehearing on the contention that the record was ‘stale.’ In Atchison, T. & S. F. Ry. Co. v. United States, 284 U.S. 248 [52 S.Ct. 146, 76 L.Ed. 273] this Court held that because of changed conditions the Interstate Commerce Commission abused its discretion in denying a rehearing. * * *
“The Court however, promptly restricted that decision to its special facts, United States v. Northern Pacific Ry. Co., 288 U.S. 490 [53 S.Ct. 406, 77 L.Ed. 914], and it stands virtually alone. In Baltimore & Ohio R. Co. v. United States, 298 U.S. 349, 389 [56 S.Ct. 797, 80 L.Ed. 1209], Mr. Justice Brandéis, concurring, said, ‘The Atchison case rests upon its exceptional facts. It is apparently the only instance in. which this Court has interfered with the exercise of the Commission’s discretion in granting, or refusing, to reopen a hearing.’ ” (Emphasis supplied.)
Some proceeding involving the grain rate structure will probably always be pending before the Commission due to the fact that the situation with regard *268to these rates is in a state of constant change. In view of this fact if a proceeding can be remanded because of some slight change of condition, some new fact brought to light or some additional evidence presented, whatever its weight, then it is conceivable that one grain rate proceeding could continue its weary way through the Commission and courts ad infinitum and never produce a final order. The instant proceeding, Docket 29777, was instituted in 1947, IS years ago, and Docket 31874 was begun in 1955. If history repeats itself, and it is entirely possible, for admittedly Docket 31874 is a great deal broader, more comprehensive and more complex than Docket 29777, then Docket 31874 could haunt the Commission and courts for at least 7 additional years, thereby keeping Docket 29777 active for a total of 20 years.
The majority opinion also mentions some “doubt occasioned by the lack of clear subsidiary findings” which entered into its decision to remand this case. In this connection, I am in full accord with the decision of the Kansas court which has twice had these proceedings before it for review and which held (State Corporation Commission of the State of Kansas v. United States, D.C.Kan., 184 F.Supp. 691) that the findings of the Commission here questioned were adequate. I am further convinced that the findings were supported by substantial evidence, and that the conclusions reached by the Commission had a rational basis in law and in fact.
If this court has the power to prevent or indefinitely postpone the enforcement of administrative orders upon the grounds relied upon by the majority in this case, then the usefulness of administrative agencies is destroyed. The exercise of such judicial power over administrative proceedings thwarts the very purpose for which such agencies were created by Congress.
With regard to the motions to segregate of the Indianapolis and Chicago Boards of Trade, I agree with the majority that the motions should be denied.